COLLIER, C. J.
If it could avail the claimant any thing to show that a decree had been rendered, such as was adduced by him, the record was admissible to establish that fact. But the decree as against the plaintiff in execution, would prove nothing more. The fact that the slave was purchased with Mrs. Booth’s money, or that her husband had, without authority, converted funds which were a part of her separate estate, and that the slave was settled on her as a substitute for the money, before the plaintiff’s lien attached, should have been shown by extrinsic evidence.
It is certainly true, that a judgment or decree operates as evidence against strangers to the original suit, where the proceeding is, as it is technically called, in rem. This it is said happens where a court exercises a peculiar jurisdiction, which enables it to pronounce on the nature and qualities of a particular subject matter of a public nature and interest, independently of any private party. Within this class are comprehended cases relating to marriage and bastardy, where the ordinary has certified; to sentences relating to marriages and testamentary matters in the spiritual court; decisions of courts *122of admiralty, judgments of condemnation in the exchequer, and adjudications upon questions of settlement. The general rule in such cases is, that such a judgment, sentence, or decree, if final in the court in which it is pronounced, is evidence against all the world, unless it can be impeached on the ground of fraud or collusion. This rule seems to be founded upon one or both of these considerations: First, because it is essential to the existence of such a jurisdiction, that its judgment should be binding in all courts. Secondly, because all who are interested in the result may become parties to the proceeding. [1 Stark. Ev. 227 to 243, 1st Am. ed.]
In the base of the Mary, 9 Cranch’s Rep. 144, Chief Justice Marshall says, the decisions of a court of exclusive jurisdiction, are necessarily conclusive on all other courts, because the subject matter is not examinable in them. With respect to itself, no reason is perceived for yielding to them a further conclusiveness, than is allowed to the judgments and decrees of courts of common law and equity. They bind the subject matter as between parties and privies. The whole world it is said are parties in an admiralty cause, and therefore bound by the decision. Every person may make himself a party, and appeal from the sentence; but notice of the controversy is necessary in order to become a party, and it is a principle of natural justice, of universal obligation, that before the rights of an individual can be bound by a judicial sentence, he shall have notice, either actual or implied, of the proceedings against him. Where the proceedings are against the person, notice is served personally, or by publication j where they are in rent it is served upon the thing itself. A notice served on a thing, will give information to all who have any interest in it; every such person may therefore be considered a party. But those who have no interest which could be asserted are not presumed to have had notice, and can on no principle of reason or justice be regarded as parties. When a person thus situated is brought before a court, in which the fact is examinable, no sufficient reason is perceived for precluding him from re-examining it. That this is allowable where the judgment of a court of common law, or the decree of a court of equity is drawn in question, under such circumstances is said to be unquestionable; and the learned *123Chief Justice could perceive no reason why a different rule should prevail in a court of admiralty where its decree is there questioned by those who had no interest in the thing, that could be asserted there, and as to whom notice could not be implied.
This view of the law is quite sufficient to show, that a bill in equity, in which a feme covert asserts her marital rights against her husband ; or seeks to have settled to her separate use, property which he has purchased with her separate funds, is not such a proceeding in rem as makes the decree rendered thereon conclusive against the whole world. It is not essential to the jurisdiction exercised in such a case, that the decree should be binding in all courts, and as against all persons ; nor would it be competent for all persons who might in future set up some claim to the property thus situated, or insist upon subjecting it to the payment of the husband’s debts, to become parties to that proceeding; and upon no principle can they be charged with notice of its pendency. The consequences which attach to a proceeding and decree in rem, technically so called, cannot be applied in the present case, any more than in any suit in which specific property is recovered, or adjudged to be settled or conveyed in some particular manner. The principle which would warrant its application, would make a decree foreclosing a mortgage, or a judgment in detinue for the plaintiff, binding upon the whole world as to the facts determined. No such influence has ever been claimed for these, or cases of a kindred character ; and we have no doubt that upon principle and authority they are only binding upon parties and privies.
. The claimant was a creditor of the husband, previous to the decree in favor of Mrs. Booth. It then devolves upon her trustee to show, either that the husband never had a title to the slave in controversy, or that it had passed from him for a valuable consideration before the plaintiff acquired a lien by issuing execution. This cannot be done by the mere production of the decree. Even if it had been rendered upon an answer denying the allegations of the bill, it would not be evidence against the plaintiff who was a mere stranger ; much less can it conclude persons in that predicament, *124where it is the result of a decretal order taking the bill pro confesso. If the defendant in execution had settled the slave by deed, on his wife, no one would pretend that such a deed, unassisted by extrinsic proof, would be evidence to affect a judgment creditor. Here the decree is entitled to no greater influence; for it is only the judgment of law upon facts al-ledged by the wife, .and admitted by the husband. It is, as it respects the plaintiff, res inter alios acta — proves nothing but the fact of its rendition — the basis upon which it rests should have been shown by the claimant, by other and unexceptionable proof. The consequence is, that the law was incorrectly ruled by the circuit court. Its judgment is reversed and the cause remanded.